United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 31, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 02-11039
                           Summary Calendar



UNITED STATES OF AMERICA

                                      Plaintiff-Appellee,

versus

LATINA TOMORA DAFNEY,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 7:00-CR-10-1-R
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Latina Tomora Dafney was found guilty of being a felon in

possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2).    On appeal, Dafney argues that the Government was

required to prove that she knowingly violated 18 U.S.C. § 922(g),

which in turn required that the Government prove that Dafney had

knowledge that she was a felon.    Dafney’s argument is precluded

by this court’s ruling in United States v. Dancy, 861 F.2d 77,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11039
                                -2-

81-82 (5th Cir. 1988).   See also United States v. Privett, 68

F.3d 101, 104 n.1 (5th Cir. 1995).

     AFFIRMED.